DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species IV corresponding to Fig. 11 in the reply filed on 04/22/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1110” in Fig. 11 is used for two different elements and the "1110" on the left appear to be pointing at an order of a beam rather than the mirror tunnel.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites a second waveguide which has the function of “transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different order.” It is unclear what structural limitation is imposed by this limitation. The term “wave-guide” is recognized in the art to be a spatially inhomogeneous transparent structure that guides light (e.g. https://www.rp-photonics.com/waveguides.html) such as planar waveguides and optical fibers. No evidence has been found that these known waveguides have the claimed function. No evidence has been found that one of ordinary skill in the art would recognize the claim limitation to be directed at any particular structure (i.e. a skilled artisan would not recognize the claim limitation would be limited to the mirror tunnel of elected Species IV). The disclosure does not provide a definition to the term wave-guide. Therefore, it appears the claim term “wave-guide” is not limited to any particular structure but is rather limited by its function of transforming radiation. It also does not limit electro-magnetic radiation to that in the optical range, but covers the entire gamut including gamma and x-ray. For these reasons, it is unclear 
Claims 30, 40, and 41 recite an additional function of the first and second waveguide but do not recite any additional structure corresponding to these additional functions. The limitations are unclear because the claims do not provide a discernable boundary on what performs the function.  The recited functions do not follow from the recited structure (i.e. two waveguides and a lens in coaxial alignment). It is unclear whether the functions require some other structure or is simply a result of operating the two waveguides and lens in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. 
Claims 43 and 44 recite that the radiation is generated by a swept source or broadband source but these elements are not clearly recited to be an element of the claimed apparatus. It is not clear if these sources are an element of the apparatus or merely reciting how the light is intended to be generated. If the claims are reciting how the radiation is intended to be generated, then it is unclear how claims 43 and 44 further limit the claimed apparatus of claim 29 in accordance with 35 U.S.C. 112(d) as it appears the apparatus of claims 43 and 44 would be identical to the apparatus of claim 29.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 30-33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant elected Species IV corresponding to Fig. 11 which shows a point object 1100, a mirror tunnel device 1110, and a focusing device 1150. Claim 32 calls for “the one lens” to include a GRIN lens. The GRIN lens is shown to be a lens in the non-elected species and the disclosure does not show Species IV to have a GRIN lens. It appears claim 32 corresponds to a non-elected species rather than Species IV. The same applies to claim 30 where a focus pattern focus spot is not shown with the elected species, etc for claims 31, 33, and 37.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-36 and 38-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. 9,081,148. Although the claims at issue 

Claims 29-36 and 38-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-27 and 30 of U.S. Patent No. 8,804,126. Although the claims at issue are not identical, they are not patentably distinct from each.  The “optical arrangement…” found in claims 20, 24-27, and 30 of the patent are interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and it appears the corresponding structures are the same structures that are covered by claims 29, 45, 46, 48, and 49. Although the claims recite different functions, the claims appear to cover the same structures, since limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph covers the disclosed structures and equivalents thereof. 
As for the interferometric arrangement of claim 46, please see claim 21 of the patent.

Claims 29, 45, 46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14-17 of U.S. Patent No. 8,896,838. Although the claims at issue are not identical, they are not patentably distinct from each.  The “optical 

Claims 29-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,408,539. Although the claims at issue are not identical, they are not patentably distinct from each.  The “wave-guiding arrangement…” found in claims 1-17 of the patent are interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and it appears the corresponding structures (e.g Fig. 11) are the same structures that are covered by claims 29-36 and 38-55. Although the claims recite different functions, the claims appear to cover the same structures, since limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph covers the disclosed structures and equivalents thereof. With respect to claim 37, the patent does not disclose a photopolymer lens but claim 8 of the patent recites a photopolymer lens.

Claim 49 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29-36 and 38-55, as interpreted by the Examiner, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tearney et al. (US 2007/0171430).
With respect to claims 29, 39, 45, and 48, Tearney shows a mirror tunnel microscope comprising:
a first wave-guide (105) substantially coaxially aligned with a second wave-guide (110, 120), the second wave-guide configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders [00037], and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens [0037]; and
the at least one lens (130; “plurality of lenses” at [0010]) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide and generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens.


30. The apparatus of claim 29, wherein the first wave-guide and the second wave-guide are configured to provide the plurality of electro-magnetic radiations, the plurality of beams of different orders, and the focus-spot radiation in at least partially a circular pattern (this limitation describes the manner in which the apparatus is used (See M.P.E.P. 2115) with the radiation being an object worked upon and recites desired results. These properties are taken to be inherent because the apparatus of Tearney has the identical structure as claimed and thus would have the same capabilities).

31. The apparatus of claim 29, wherein the at least on33e lens is configured to cause the focus-spot radiation to have a diameter that is smaller than a diffraction limited spot on or in the sample (this limitation is taken to be inherent because the apparatus of Tearney has the identical structure as claimed and thus would have the same capabilities).

32. The apparatus of claim 29, wherein the at least one lens includes a GRIN lens (see [0061] which refers to US App. No. 11/266,779, published as US 2006/0093276. Please see [0024] of the publication for the GRIN lens).



34. The apparatus of claim 29, further comprising a housing which at least partially encloses at least one of the first wave-guide or the second wave-guide (see protection housing 39 of US 2006/0093276).

35. The apparatus of claim 34, further comprising a sheath enclosing the housing (see protection sheath 48 of US 2006/0093276)

36. The apparatus of claim 34, further comprising a controller which is configured to at least one of rotate or translate the housing (see controller 94 of US 2006/0093276).

38. The apparatus of claim 29, wherein the first wave-guide is an optical wave-guide (see [0061] which refers to US App. No. 11/266,779, published as US 2006/0093276. Please see [0026] of the publication for the single mode fiber). 

40. The apparatus of claim 29, wherein the plurality of electro-magnetic radiations or the plurality of beams of different orders generates a diffraction-limited coherent transfer function (CTF) (this limitation is taken to be inherent because the apparatus of Tearney has the identical structure as claimed and thus would have the same capabilities; See also [0032]).



42. The apparatus of claim 29, wherein the plurality of electro-magnetic radiations or the plurality of beams of different orders are provided to the second wave-guide as an output of an end of the first wave-guide (This limitation is taken as how the apparatus is intended to be operated or used and thus does not serve to distinguish. The first wave-guide of Tearney may be operated as such).

43. The apparatus of claim 29, wherein the radiation from the first wave-guide is generated by a swept source (This limitation is taken as how the apparatus is intended to be operated or used and thus does not serve to distinguish. The first wave-guide of Tearney may be operated as such. The Examiner suggests adding a swept source as an element to the claimed apparatus).

44. The apparatus of claim 29, wherein the radiation from the first wave-guide is generated by a broadband source (This limitation is taken as how the apparatus is intended to be operated or used and thus does not serve to distinguish. The first wave-guide of Tearney may be operated as such. The Examiner suggests adding a broadband source as an element to the claimed apparatus).



47. The system of claim 46, wherein the interferometric arrangement is part of the probe (the probe is the sample arm, which is an interferometric arrangement, of the interferometer).

50. (Previously Presented) The apparatus of claim 29, further comprising an interferometric arrangement provided in communication with the probe (Tearney shows an interferometer at [0039]).

51-55. The second wave-guide further comprises a multi-mode wave-guide (110, 120).


Claim(s) 29-31, 34, 38, 44, 49, 51, and 55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kita. (US 2005/0063604).
With respect to claims 29 and 49, Kita shows an image processing apparatus (Fig. 1) comprising:
a first wave-guide (1; 3; or reflector of light source 100) substantially coaxially aligned with a second wave-guide (2), the second wave-guide configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders [00037], and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens [0037]; and
the at least one lens (4) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide 
Remark: Although Kita does not state the claimed result of “generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens,” this property/result is taken to be inherent because the apparatus of Kita is structurally identical as claimed (i.e. two waveguides axially aligned and a lens).

30. The apparatus of claim 29, wherein the first wave-guide and the second wave-guide are configured to provide the plurality of electro-magnetic radiations, the plurality of beams of different orders, and the focus-spot radiation in at least partially a circular pattern (this limitation is taken to be inherent because the apparatus of Kita has the identical structure as claimed and thus would have the same capabilities) .

31. The apparatus of claim 29, wherein the at least one lens is configured to cause the focus-spot radiation to have a diameter that is smaller than a diffraction limited spot on or in the sample (this limitation is taken to be inherent because the apparatus of Kita has the identical structure as claimed and thus would have the same capabilities).

34. The apparatus of claim 29, further comprising a housing which at least partially encloses at least one of the first wave-guide or the second wave-guide (the light reflector around the halogen lamp 1; or 40).



44. The apparatus of claim 29, wherein the radiation from the first wave-guide is generated by a broadband source (a halogen lamp is a broadband source).

51 and 55. The mirror tunnel is a multi-mode wave-guide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886